PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Asperas, Ignacio, Marc
Application No. 16/010,469
Filed: 17 Jun 2018
For: SNOW MAN MAKING DEVICE FOR MAKING A SNOW PERSON HAVING LIGHT EMITTING STRUCTURES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed February 11, 2022, to accept an unintentionally delayed claim under 35 USC 119(e) and 35 USC 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS).

The petitions are hereby DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) must be accompanied by:  

(1)	the reference required by 35 USC 120 and 119(e) and 37 CFR 1.78(d)(2) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in 37 CFR 1.17(m); and
(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with requirement (1). As previously indicated, the requested claim for priority cannot be entered because review of the claim reveals that it is not fully supported by the prior application to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain. 

Review of the record of U.S. App. No. 15/269,366 fails to reflect that U.S. App. No. 13/665,846 claims the benefit of provisional applications set forth in the instant updated application data sheet. Review of the prior applications’ priority data of record is suggested.

Petitioner may wish to consider filing a petition under 37 CFR 1.78(c) in U.S. App. No. 15/269,366.

Any request for reconsideration must include an updated Application Data Sheet in compliance with 37 CFR 1.76. 

Be advised that timely reconsideration of this decision does not require the submission of an additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)